Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (arguments, amendments) filed with the 9/28/22 RCE is acknowledged.  Applicant’s amendments and arguments have overcome the prior art combination of record, but raised new issues that must be addressed.
The examiner remains open to interview to advance prosecution on the merits.

Election/Restrictions-Maintained
Applicant’s election without traverse of Group I, claims 1-2, 54, 56-58, and 85-89 in the reply filed on 11/20/20 is acknowledged.

Potentially Allowable Subject Matter
	The claimed invention as now amended was not found to be reasonably taught or suggested by the prior art of record.  Should the outstanding rejections be addressed, the application would be in favorable condition for allowance.

Claim Rejections - 35 USC § 112(b) – Necessitated by Amendments filed in RCE
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 56-58 and 85-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “continuous” in the context of the term “dosing” in claim 1 versus and in the context of claim 2 as to the balance between “minimum plasma concentration of the CRFR2 agonist (SEQ ID NO: 1) being maintained at a greater level than a minimum endocytotic concentration” thereof in order to treat SEID, renders the term “continuous” a relative term which renders the claim indefinite. The term “continuous” is not defined by the claim, the specification does not provide a clear standard for ascertaining the requisite degree relevant to the context noted above, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, these same claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements based at least in part on the statement in the response on page 6, middle section (also found in para 78 of the specification): 
“(iii) the minimum endocytotic concentration must be maintained over a period of 2-3 hours (based on at least 15 minutes in vitro)”.  
See MPEP § 2172.01. 
[0048] The phrases "instantaneous release,", "bolus dose," "immediate release" are used herein to refer to a delivery methodology for administering a substance, or a therapeutic drug, or one or more therapeutic agent(s) that is introduced into the body and that is allowed to rapidly dissolve in or become absorbed at the location to which it is administered, with (unlike in the case of controlled release or continuous release) no intention of delaying, prolonging, or sustaining the dissolution, absorption, or administration of a drug. Accordingly, unlike controlled release or continuous release, bolus dose administration of a substance to a human patient would not be expected to stably maintain the concentration of the substance over a period of time (e.g., 2-3 hours). 

[ ]

[0078] The controlled release dose to achieve sustained CRFR2 stimulation, thereby causing receptor endocytosis, is determined by 4 main factors: (i) CRFR2 agonist potency; (ii) the dose must achieve and maintain a plasma concentration at or above the minimum endocytotic concentration (.about.1.1-1.9 ng/ml of CT38 in healthy humans, see Example 7); (iii) the minimum endocytotic concentration must be maintained over a period of .about.2-3 hours (based on at least 15 minutes in vitro); and (iv) the rate of dosing must not be so high as to induce plasma concentrations associated with side effects by bolus dosing (i.e., not greater than .about.0.2 ng/ml of CT38 in any 15-minute period in healthy humans, see FIG. 9C). However, as noted above, both the side effect-inducing dose and the ultimate level of endocytosis required for therapeutic effect will depend upon the extent to which CRFR2 is up-regulated in a given patient at the onset of treatment. These constraints define a dosing paradigm whereby the greater the symptom severity, the lower will be the initial controlled release dose level to be administered, but the longer the controlled release dose will have to be maintained to achieve therapeutic effect.

[ ]

[0087] Another aspect of this disclosure, recognizing that SEID patients can exhibit thermostatic intolerance often with low body temperature, involves the notion that body temperature can be used in much the same way as heart rate, both as a method to determine the level of dysfunction in a given SEID patient, as well as a method to determine when to cease treatment in that patient. Specifically, for example, a controlled release of CT38s, delivered by subcutaneous infusion in a human patient with SEID, that achieves and maintains a plasma concentration of at least 1.1-1.9 ng/ml for at least 2 hours, is projected to bring about some endocytosis within the limbic system, thereby resulting in measurable improvements in heart rate, blood pressure and body temperature abnormalities.

Based on this statement in the response and relevant specification passages it would appear - though unclear - that some ‘minimum length of time parameter” as to the “continuous dosing” element is needed in order to achieve 2-3 hours concentration balance to be maintained in order to achieve the intended end result of claims 1, 2 and 91, absent evidence to the contrary.  Until resolved, the omitted elements is the ‘minimum length of time parameter” as to the “continuous dosing” element that must be maintained in order to achieve the intended end result of claims 1, 2 and 91 in order to treat SEID.
	Amendment Suggestion:  Amending claim 2 into claims 1 and 91, alongside some ‘minimum length of time parameter” backed by support within the specification as filed or other evidence . . . as to the “continuous dosing” element that must be maintained in order to achieve the intended end result of claims 1, 2 and 91 – namely, 2-3 hour concentration balance to achieve  claim 2 as to the balance between “minimum plasma concentration of the CRFR2 agonist (SEQ ID NO: 1) being maintained at a greater level than a minimum endocytotic concentration” thereof in order to treat SEID.

Prior Art Made of Record But Not Relied Upon
	The following “A” references were cited in a related PCT application (PCT/US22/71209, U.S. International Authority, Examiner Shane Thomas) but directed to claim subject matter scope distinct from that here:

    PNG
    media_image1.png
    103
    618
    media_image1.png
    Greyscale

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654